DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 40-52 and 54) and of the species “hormones” in the reply filed on 06/14/2021 is acknowledged. Upon further consideration, claims 56-65 are going to be considered together with the claims 40-52 and 54.  Claims 40-65 are pending; claims 53 and 55 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 40-52, 54 and 56-65 as drawn to the elected species are examined.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 08/22/2019 and 08/27/2019 was considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-46, 48-52, and 56-61, and 65 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that for claims reciting, for instance,  a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 

Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
I	n Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses specific nanoparticles Diphenylalanine-Somatostatin (FF-PTR) peptides, Fmoc-FF-PEG2-PTR and Fmoc-FF-PEG2-PTR:Boc-FF (1:4) co-assembled nanospheres. Nevertheless the claims broadly encompass any nanoparticle formed by supramolecular co-assembly of a self-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-46 and 48-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahavi et al. (J. Peptide Science 20, S97, meeting abstract -cited by Applicant).
. 

Claims 40-46, 48-52 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reches et al. (WO 2006/027780 -cited by Applicant).
The reference describes a nanostructure composed of a plurality of peptides, wherein at least one peptide is an end-capping modified peptide comprising a labeling moiety which is selected from a fluorescent moiety, a phosphorescent moiety, a radioactive moiety, a heavy metal cluster and a chromophore (claims 1-4). The peptides are diphenylalanine (derivatives) (claims 10-12, 14-15, 18). Further, the reference 
Finally, claim 65 is anticipated by the reference because as the end-capping moiety discussed for the self-assembled nanoparticles of diphenylalanine may be Fmoc, directly bound to diphenylalanine. Fmoc is in itself a fluorescent labeling moiety, i.e. a .

Claims 56-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Nanotechnology, 24, 465603, 2013 -cited by Applicant).
The reference describes nanoparticles comprising a self-assembled conjugate of a diphenylalanine (FF) dipeptide, covalently bound, through a linker, to a bioactive moiety (nanospheres formed from the self-assembly of an Fc-FF dipeptide (Abstract, p. 2 right column, § 2.3, 3.1 and 3.3), the Fc-FF dipeptide being an FF-dipeptide covalently bound through a C=O linker to Fc (Ferrocene) (figure 1 a), C=O linker being a linear C1 alkylene which is substituted with C=O). Fc is a biosisostere and may thus have biological activity, it may also act as a labeling moiety (e.g. for DNA). 

Claims 56-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Beilstein J. of Organic chem. 9, 908-917, 2013 -cited by Applicant).
The reference describes nanoparticles comprising a self-assembled conjugate of a diphenylalanine (FF) dipeptide, covalently bound, through a linker, to a bioactive moiety (nanoparticles formed from compound 2a (page 914, first paragraph) by self-assembly (page 910, header), where compound 2a is flurbiprofen covalently bound to FF through a C=O linker (table 1 and schemes 1, 2), C=O linker being a linear C1 . 

Claims 40-46, 48-52 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ischakov et al. (WO 2014/132262-cited by Applicant).
The reference describes hydrogel particles which are made of a plurality of self-assembled peptides (p. 10, lines 25-28), which particles are nanoparticles (p. 11, line 24), which plurality of peptides are diphenylalanine peptides (p. 17, lines 1-4) and where some/ at least a portion of these peptides are further modified to attach thereto a chemical moiety or agent that may impart a biological effect such as therapeutically active agents, targeting moieties, detectable moieties, where the attachment is covalent directly or through a spacer (p. 20, lines 8-21) and may be effected prior to hydrogel formation (p. 21, line 7). The bioactive agent attached is further specified as a therapeutically active agent, diagnostic agent, biological substance, labeling moiety, drugs, cells, proteins, enzymes, hormones, growth factors, nucleic acids, organisms such as bacteria, fluorescence compounds or moieties, phosphorescence compounds or moieties, and radioactive compounds or moieties (p. 23, line 31 to p. 24, line 4). Because the reference discloses that some or at least a portion of the diphenylalanine peptides has a chemical moiety or agent attached thereto, the remaining diphenylalanine peptides in their nanostructure are non-conjugated and hence are unmodified diphenylalanine (FF) dipeptides. The nanostructures are formed by self-assembly (p. 10, lines 25-28). Further, the reference describes that the peptides that conjugate to a chemical agent are peptides or peptides with an end-capping moiety (p. 
The reference describes at page 40, lines 3-7 and 13-17, the formulation of a pharmaceutical composition comprising the nanoparticle and a pharmaceutically acceptable carrier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47, 54, and 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahavi et al, Reches et al. and Ischakov et al. (all cited by Applicant) and in further view of Krenning et al. (U.S. Pat. No. 6,123, 916).


Fmoc-FF-(PEG)2-PTR:Boc-FF (1:4)
wherein PTR is somatostatin or analog thereof, Fmoc-FF is 9-fluorenylmethoxycarbonyl diphenylalanine: Boc-FF is t-butoxycarbonyl diphenylalanine, and (PEG)2 is a linker derived from polyethylene glycol and wherein Fmoc-FF-(PEG)2-PTR is represented by the structures as depicted in Figure 1b.
The teachings of were presented supra and they were silent about the FF dipeptide that conjugates to the bioactive moiety being Fmoc-protected, the linker being  a (PEG)2 or the bioactive moiety is somatostatin or an analog thereof and that the ratio of the FF dipeptide conjugated to the bioactive moiety and Boc-FF is 1 :4.
However, as indicated by Reches et al., the end-capping moiety discussed for the self-assembled nanoparticles of diphenylalanine may be Fmoc, directly bound to diphenylalanine. Fmoc is in itself a fluorescent labeling moiety. Thus inherently the diphenylalanine (FF) dipeptide analog is an amino-protected diphenylalanine (FF) being 9-fluorenylmethoxycarbonyl diphenylalanine.
Ischakov et al. teaches that their nanostructure are conjugated to a bioactive moiety while having an end-capping moiety (page 20, lines 8-10), which end-capping moiety of FF may be Fmoc, Boc, Cbz, Ac and silyl as protecting groups (p. 18, lines 6-12).
 A person of ordinary skill in the art at the time that the invention was made would find it obvious to combine the teachings of Zahavi et al, Reches et al. and Ischakov et 
With regard to the PEG linker, this would be  would be an obvious alternative for the skilled person as these linkers are commonly used for drug delivery vehicles and are known to be biologically compatible. 
As for the limitation regarding using somatostatin or an analog thereof, Krenning et al. disclose a new use, in particular a new pharmaceutical use, for the compound group comprising somatostatin peptides. The term somatostatin peptides includes the naturally occurring somatostatin (tetradecapeptide) and its analogues or derivatives. By derivatives or analogues is meant any straight-chain or cyclic polypeptide derived from that of the naturally occurring tetradecapeptide somatostatin wherein one or more amino acid units have been omitted and/or replaced by one or more other amino radical(s) and/or wherein one or more functional groups have been replaced by one or more other functional groups and/or one or more groups have been replaced by one or several other isosteric groups. In general, the term covers all modified derivatives of a biologically active peptide which exhibit a qualitatively similar effect to that of the unmodified somatostatin peptide, e.g. they bind to somatostatin receptors and inhibit pituitary hormone secretion (col. 1, lines 8-36). The compounds are effective in the treatment of various kinds of tumors, particularly the somatostatin receptor positive tumors, as indicated in proliferation tests with various different cancer cell lines and in 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have considered somatostatin analogues in the compounds of Zahavi et al. with a reasonable expectation of success since these compounds were successfully used by Krenning et al. for treating cancer. The number of options of bioactive moieties that are well-studied, peptide-based, cancer targeting and hormone analogues is quite small and somatostatin or its analogs are obvious choices for alternatives amongst them. 
Finally, the 1:4 ratio of the FF dipeptide conjugated to somatostatin or an analog thereof and Boc-FF then results from routine optimization by the skilled person.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647